Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external device” (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claim 6 is objected to because of the following informalities:  as to claim 6, lines 6-7, “one or more parts the insertion portion” should be “one or more parts of the insertion portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 15, 16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claim 1, in its simplest form, claim 1 recites: detecting an insertion state of an insertion portion of an endoscope that is configured to be inserted into and extracted from a subject, determining whether the insertion portion has reached a second site from a first site based on the result of the detection of the insertion state, and calculate a duration of movement of the insertion portion from the first site to the second site after determining that the insertion portion has reached the second site.  It is noted that the explanation provided below for the “determining” step and the “calculating” equally applies to the not necessarily required second “determining” and second “calculating” steps.

This judicial exception is not integrated into a practical application because the claim only recites one additional element—using a processor to perform the “detecting”, “determining”, and “calculating” steps.  The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the detecting, determining and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. This claim is not patent eligible.
The limitations of claim 2-6, 16 and 19 minimally add to the process and, under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  None of the limitations integrate the judicial exception into a practical application and none of the claims include additional elements that are sufficient to 
Claim 15 recites the steps of obtaining a number of times that the insertion portion is pushed and pulled in a lumen of the subject into which the insertion portion is inserted based on an increase and a decrease of an insertion length of the insertion portion, setting an upper limit or a lower limit for the number of times that the insertion portion is pushed and pulled between predetermined sites in the lumen of the subject; and determining whether or not the number of times that the insertion portion has been pushed and pulled exceeds the upper limit or the lower limit at each of the predetermined sites reached by the insertion portion, and cause a message indicating a result of the determination to be presented to an operator.
The limitation of obtaining a number of times that the insertion portion is pushed and pulled in a lumen of the subject into which the insertion portion is inserted based on an increase and a decrease of an insertion length of the insertion portion, as drafted, is a process that, under its s broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor configured to” language, “obtaining” in  the context of this claim encompasses the user manually observing and counting the number of times that the insertion portion is pushed and pulled in a lumen of the subject into which the insertion portion is inserted based on an increase and a decrease of an insertion length of the insertion portion.  This limitation is a mental process.  Similarly, the limitation of setting an upper limit or a lower limit for the number of times that the insertion portion is pushed and pulled between predetermined sites in the lumen of the subject, as drafted, is a process that, under its s broadest 
Beside the mental processes listed above, claim 15 recites an additional element of the processor being configured to cause a message indicating a result of the determination to be presented to an operator.  This additional element represents mere display of data for informational purposes and is recited at a high level of generality (i.e. as a generic processor performing a generic computer function of displaying information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This limitation is thus insignificant extra-solution activity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, recitation “when the signal is received at a time different from the determination by the processor that the insertion portion has reached the second site or the first site” is indefinite because it appears to be comparing a time (“time”) with an action (“determination by the processor”).
Dependent claims inherit those defects.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 2, 3, 5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claims 2 and 3, renaming the first and second sites (from claim 1) as either an insertion site or target site, or the duration of movement as an insertion time or observation time fails to further limit these elements since the renamed elements are not structurally or functionally distinguishable with respect to original elements in the claimed apparatus.  In other words, whether the claim recites an first site, an insertion site, or the anus, the difference in reciting one over the other does not reconfigure the processor or its functioning.
As to claim 5, renaming the first and second sites (from claim 1) as either the anus or cecum, or the duration of movement as an insertion time or observation time fails to further limit these elements since the renamed elements are not structurally or functionally distinguishable with respect to original elements in the claimed apparatus.
As to claim 16, which ultimately depends from claim 1, recites a function of the processor (“configured to calculate the duration of movement from the second site to the first site”) that is already encompassed by claim 1 (“configured to…calculate…a duration of movement of the insertion portion from the second site to the first site”), and thus fails to further limit the apparatus. It is noted that renaming the “duration of movement” as an “observation time” does not structurally or functionally distinguish it from the “duration of movement”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2015/0313445, hereinafter “Davidson”).
As to claim 1, Davidson discloses an endoscope insertion observation apparatus comprising: 
a processor (control unit 399, Fig.1, includes a processor, [0092]) configured to: 
detect an insertion state of an insertion portion of an endoscope that is configured to be inserted into and extracted from a subject (the system automatically and continuously measures the location of the distal tip of the endoscope, [0129], based on insertion depth, Fig.4F, [0093]-[0095]); 
determine at least one of: 
whether the insertion portion has reached a second site in the subject from a first site in the subject based on a result of the detection of the insertion state; and 
whether the insertion portion has reached the first site from the second site in the subject based on a result of the detection of the insertion state (the system detects start of procedure at the rectum, [0134], determines when the distal tip of the endoscope reaches the cecum, ([0135], 
calculate at least one of:
a duration of movement of the insertion portion from the first site to the second site after determining that the insertion portion has reached the second site; and 
a duration of movement of the insertion portion from the second site to the first site after determining that the insertion portion has reached the first site (duration of movement (time) is continuously measured when procedure starts (distal tip at rectum), [0134], until the procedure ends (withdraw is complete, [0147]), and thus there is a time duration associated with any site (i.e. colon area, tagged anomalies, etc.), [0147], Fig.6).
	As to claim 2, the first site is an insertion site at which insertion of the insertion portion into the subject is initiated, the second site is a target site in the subject, and the processor is configured to calculate the duration of movement from the first site to the second site as an insertion time (endoscope is inserted and withdrawn from the rectum to the cecum so the first and second site can be any site inclusive of and in between, Fig.6).
As to claim 3, the first site is a target site in the subject, the second site is an extraction site at which extraction of the insertion portion from the subject is completed, and the processor is configured to calculate the duration of movement of the insertion portion from the first site to the second site as an observation time (endoscope is inserted and withdrawn from the rectum to the cecum so the first and second site can be any site inclusive of and in between, Fig.6).
	As to claim 4, the processor is configured to: detect the insertion state by obtaining a position of the insertion portion (location based on insertion depth, [0093]-[0095]), and calculate the observation time such that a stopping time during which the insertion portion is stopped 
	As to claim 5, one of the first and second sites is an anus, and the other of the first and second sites is a cecum, and the processor is configured to calculate: an insertion time for the insertion portion to reach the cecum from the anus; and an observation time for the insertion portion to reach the anus from the cecum (note insertion time 602 from rectum to cecum and withdraw time (604) from the cecum to rectum, Fig.6).
As to claim 6, the processor is configured to: detect the insertion state by: obtaining a position of one or more parts of the insertion portion, and calculating an insertion length of the insertion portion inserted in the subject based at least in part on the obtained position of the one or more parts the insertion portion (the system automatically and continuously measures the location of the distal tip of the endoscope, [0129], based on insertion depth (length), Fig.4F, [0093]-[0095]), and determine the at least one of (i) whether the insertion portion has reached the first site, and (ii) whether the insertion portion has reached the second site based respectively on: (i) a comparison between a first predetermined insertion length set for the first site and the calculated insertion length, and (ii) a comparison between a second predetermined insertion length set for the second site and the calculated insertion length (since the distances of each of the three zones is known, Fig.4B, [0132], comparison of the insertion length with the site distance will indicate if the tip of the insertion portion is at an intended site, such as the cecum, [0147], Fig.7, step 714).

	As to claim 16, the processor is also configured to calculate the duration of movement from the second site to the first site as an observation time (Fig.6, time measured for entire procedure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2015/0313445, hereinafter “Davidson”) in view of Grass et al. (US 2016/0206381, hereinafter “Grass”).
Davidson, as set forth above with respect to claim 1, disclose various methods to determine the position of the insertion portion so as to calculate insertion depth ([0093]-[0098]) so that the processor can determine the location of the insertion portion for determination of whether or not it is at a desired site, but fails make this determination based on shape of the insertion portion.  Grass teaches, in a similar system for navigating an interventional device, to calculate position and shape of the insertion portion so that it can be compared with a stored position and shape of the insertion portion at a target position such that it can be determined whether or not the insertion portion has reached the target position ([0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of Davidson to determine the location of the insertion portion using shape, instead of insertion length, as taught by Grass, since this is a known technique that is suitable for the same purpose of determining the location of the insertion portion within the body.

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11-14, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080303898 A1	Nishimura; Hirokazu


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795